FILED
                            NOT FOR PUBLICATION
                                                                            AUG 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUIS ENRIQUE PINEDA-RODRIGUEZ,                   No.   15-73498
AKA Cholo, AKA View,
                                                 Agency No. A095-730-450
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Luis Enrique Pineda-Rodriguez, a native and citizen of Honduras, petitions

pro se for review of the Board of Immigrations Appeals’ (BIA) order dismissing

his appeal from an immigration judge’s (IJ) decision denying his applications for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and relief under the Convention Against Torture (CAT).

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Whether a group constitutes a “particular social group” is a question of law

that we review de novo. Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

      The BIA did not err in its conclusion that Pineda-Rodriguez failed to

establish membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

group, “[t]he applicant must ‘establish that the group is (1) composed of members

who share a common immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question’” (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014))). Thus, Pineda-Rodriguez’s withholding of

removal claim fails.1

      Substantial evidence supports the BIA’s determination that Pineda-

Rodriguez did not establish that he was more likely than not to be tortured by or


      1
         Our conclusion is not affected by the differing nexus standards applicable
to asylum and withholding of removal claims. Cf. Barajas-Romero v. Lynch, 846
F.3d 351, 360 (9th Cir. 2017) (discussing Zetino v. Holder having drawn no
distinction between the standards where there was no nexus at all to a protected
ground).
                                          2
with the consent or acquiescence of the government upon his return to Honduras.

Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010) (rejecting petitioner’s

CAT claim because he failed to present an “objective basis of fear” and that “he

would most likely be tortured by or with the acquiescence of a government

official”).

       PETITION FOR REVIEW DENIED.




                                         3